Citation Nr: 1644742	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1969 to April 1972, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's claim for an increased rating for service connected PTSD and also denied his claim for TDIU.  The Veteran disagreed with that decision and perfected this appeal.

The Roanoke, Virginia RO has assumed the role of agency of original jurisdiction (AOJ).

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in September 2016.  A transcript of the hearing is in the claims folder.  At the hearing, the Veteran and his representative agreed than an issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) had been improperly added as an issue on appeal by the AOJ.


FINDING OF FACT

The combined effects of the Veteran's service-connected disabilities render him unemployable.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for TDIU, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Total Disability based on Individual Unemployability 

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for PTSD, rated 50 percent disabling; coronary artery disease, rated 30 percent disabling, type II diabetes mellitus, rated 20 percent disabling, tinnitus, rated 10 percent disabling, and bilateral hearing loss, rated noncompensable.  As the Veteran's combined disability rating is 80 percent, with at least one disability rated at 40 percent or more, he meets the schedular requirement for a total disability rating based on individual unemployability.  

The record reflects that the Veteran's employment history consists mainly of construction work.  He worked as a bathroom remodeler from 1992 until 2011.  Prior to that, he worked as a brick layer for 25 years.  He has formal training in brick masonry and refinishing.  

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Veteran was afforded a general medical VA examination in June 2011.  At that time, the examiner opined that the Veteran's heart condition prevented him from securing and maintaining gainful physical employment.  His heart condition caused problems with lifting and carrying, and resulted in lack of stamina, weakness, or fatigue.  The Veteran's heart condition prevented him from climbing stairs or doing other activities that required a moderate level of exertion.  However, the examiner opined that the Veteran's hearing condition did not preclude sedentary employment.  

The Board is of the opinion that the point of equipoise has been reached in this matter.  The Veteran's occupational history consists of physically demanding jobs that involved climbing stairs and heavy lifting and carrying.  As noted in Moore, the Board must address the TDIU question in a practical matter.  The Veteran's educational background is in brick masonry and refinishing.  While sedentary employment is possible, it is unrealistic, given the Veteran's educational background and employment history.  Additionally, during the September 2016 hearing, the undersigned observed the Veteran to have hearing difficulties and excessive nervous energy.  Overall, the Veteran does not appear capable of a sedentary capacity with public contact.

Considering the entire record in light of the above, and in light of the combined effects of the service-connected disabilities, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an award of TDIU.  The claim is granted.  


ORDER

Entitlement to TDIU is granted.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


